Citation Nr: 1634619	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and R.F.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1996 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  The hearing transcript has been associated with the record.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence submitted in support of his appeal in May 2016.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during active duty service. 

2.  Symptoms of the currently diagnosed bilateral hearing loss have been continuous since service.

3.  Tinnitus is related to acoustic trauma during active service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefits sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Bilateral Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus.  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, which is listed as a "chronic disease" under 
38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage).  As such, the presumptive provisions of 
38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply to the claims for both hearing loss and tinnitus. 

For a chronic diseases such as bilateral hearing loss and tinnitus (as an organic disease of the nervous system), service connection may be established under 
38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran advanced experiencing acoustic trauma during service from exposure to jet engines and auxiliary power units while performing duties as an avionics technician.  See April 2016 hearing transcript.  He denied any excessive post-service noise exposure and reported he had been primarily employed as a commercial real estate agent.  The Veteran essentially contends that he developed bilateral hearing loss during service due to in-service exposure to loud noise (acoustic trauma), that the hearing loss symptoms have continued since service separation, and that the tinnitus that he experienced after service was caused by the in-service loud noise exposure.  

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes and has a current disability of tinnitus.  At a May 2011 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations (see 38 C.F.R. § 3.385), and a diagnosis of intermittent tinnitus was also provided.  A May 2016 private audiologist statement also rendered diagnoses of bilateral tinnitus and sensorineural hearing loss.  Additionally, the Veteran is competent to report that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   

Next, the Board finds that the Veteran experienced in-service acoustic trauma injury.  As detailed above, the Veteran reported being exposed to acoustic trauma from exposure to jet engines and auxiliary power units while performing duties as an avionics technician.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of 
in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014). 

Presumptive Service Connection for Hearing Loss

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with hearing loss or tinnitus disabilities of either ear in active service, such is not required.  See 38 C.F.R. 
§ 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation.  He also reported to his private audiologist a history of having had hearing loss since service.

While service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss or tinnitus, the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

Throughout the course of this appeal, the Veteran has asserted that his hearing loss began during service and continued to worsen since service separation.  In the January 2011 claim, the Veteran reported that the bilateral hearing loss began in 2001.  In his September 2011 notice of disagreement, the Veteran reported in-service hearing damage and that he had ringing in the ears.  At the April 2016 Board hearing, the Veteran credibly testified that hearing loss began during active service. 

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Consistent with the Veteran's reported histories and assertion of continuous hearing loss symptoms since service, post-service audiometric testing demonstrates that hearing acuity declined after service separation. 

The Board finds the Veteran's assertions of the onset of bilateral hearing loss during service and reports of bilateral hearing loss since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes the favorable and unfavorable nexus opinions of record on the question for direct service connection for hearing loss (see 38 C.F.R. § 3.303(d)).  Because presumptive service connection for hearing loss is being granted under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) based on "continuous" symptoms since service, presumptive service connection is granted on that basis, which renders moot the theory of entitlement under a direct service connection theory (38 C.F.R. § 3.303(d)), and renders irrelevant the medical opinion evidence on the question of direct service connection.  As such, all other theories of service connection for hearing loss than presumptive service connection based on "continuous" symptoms (38 C.F.R. § 3.303(b)) of a "chronic" disease (38 C.F.R. § 3.309(a)) are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions of law or fact).

Direct Service Connection for Tinnitus

With regard to service connection for tinnitus, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's tinnitus is related to the in-service loud noise exposure (acoustic trauma).  When the Veteran filed the claim for service connection for tinnitus in January 2011, he reported the date of onset of hearing loss in 2001, but reported the onset of tinnitus in 2009, which is several years after service separation.  At the May 2011 VA examination, the Veteran reported that tinnitus began shortly after service.  The VA examiner in May 2011 opined that the Veteran's tinnitus was not caused by or a result of the in-service noise exposure because the tinnitus began after service, whereas tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident of acoustic trauma.  

The favorable evidence includes a May 2016 opinion by a private audiologist that the Veteran's tinnitus was "more likely than not related to loud levels of noise" from military service.  The opinion was based on the rationale that there were no other known risk factors for the Veteran's tinnitus.  The private audiologist explained that cochlear loss from loud noise can occur before hearing loss threshold changes can be measured, and that such cochlear testing is not typically performed at service separation examinations, later resulting in tinnitus.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus is related to the in-service loud noise exposure, that is, was directly "incurred in" service (38 C.F.R. § 3.303(d)).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Because direct service connection for tinnitus is being granted under 38 C.F.R. § 3.303(d) based on equal weight of the evidence of nexus to service, direct service connection for tinnitus is granted, which renders moot the theory of entitlement under a presumptive service connection theory (38 C.F.R. § 3.303(b)).  As such, all other theories of service connection for tinnitus than direct service connection are rendered moot, with no remaining questions of law or fact to be decided.  
38 U.S.C.A. § 7104.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


